Exhibit 10.26

 

 

 

2006 Employee Equity Incentive Plan

Notice of Grant of Stock Options and Option Agreement

 

Synopsys, Inc.

ID: 56-1546236

700 East Middlefield Road

Mountain View, CA 94043

 

 

%%FIRST_NAME%-%

%%LAST_NAME%-%

%%ADDRESS_LINE_1%-%

%%ADDRESS_LINE_2%-%

%%CITY%-%, %%STATE%-%

%%ZIPCODE%-%

%%COUNTRY%-%

 

 

Option Number:

%%OPTION_NUMBER%-%

ID:  %%EMPLOYEE_IDENTIFIER%-%

 

Effective %%OPTION_DATE%-%, Synopsys, Inc. (the “Company”) has granted you a
Nonstatutory Stock Option (the “Option”) under the 2006 Employee Equity
Incentive Plan (the “Plan”) to buy %%TOTAL_SHARES_GRANTED%-% shares of the
common stock of the Company (the “Common Stock”) at an exercise price of
%%OPTION_PRICE%-% per share. This Option is subject to all of the terms and
conditions set forth in this Notice of Grant of Stock Options and Option
Agreement (including any special terms and conditions for your country, if any,
in the Appendix hereto, the “Agreement”) and the Plan, which is incorporated by
reference herein in its entirety. This Option is also subject to the
Compensation Recovery Policy applicable to corporate staff, adopted by the
Company in December 2008, as amended from time to time (the “Compensation
Recovery Policy”) and any required compensation recovery provisions under
applicable laws or regulations. Capitalized terms not explicitly defined in this
Agreement but defined in the Plan shall have the same definitions as in the
Plan.

This Option will vest, and may be exercised, in whole or in part, in accordance
with the following vesting schedule, subject to your Continuous Service with the
Company or any Affiliate.

 

Shares

  

Vest Type

  

Full Vest

  

Expiration

%%SHARES_PERIOD1%-%   

On Vest

Date

  

%%VEST_DATE_PE

RIOD1%-%

  

%%EXPIRE_DATE

_PERIOD1%-%

%%SHARES_PERIOD2%-%      Quarterly     

%%VEST_DATE_PE

RIOD2%-%

  

%%EXPIRE_DATE_

PERIOD2%-%

1.      Exercise.

(a)      Right to Exercise. This Option is exercisable during its term in
accordance with the vesting schedule set forth above and the applicable
provisions of the Plan and this Agreement. In the event of your death,
disability, or other cessation of Continuous Service, the exercisability of the
Option is governed by the applicable provisions of the Plan and this Agreement.
This Option may not be exercised for a fraction of a Share.



--------------------------------------------------------------------------------

(b)      Method of Exercise. You must exercise your Option through your account
with the Company’s designated broker, which as of the date hereof is E*Trade
Securities LLC, unless you are an officer subject to the reporting requirements
of Section 16(a) of the U.S. Securities Exchange Act of 1934 (a “Section 16
Officer”). Using your account, you may select the grant to exercise, the number
of shares to exercise, the type of exercise (subject to applicable provisions in
the Appendix), and, if applicable based on the type of exercise, the sales order
for the shares issuable upon exercise. You may sell the Common Stock underlying
the Option through your account or you may transfer the shares of Common Stock
to your stockbroker (except as provided in the Appendix). If you are a
Section 16 Officer, you must exercise your Option in accordance with the
Company’s Section 16 Officer and Director Trading Procedures. All Option
exercises must be made in accordance with the Company’s Insider Trading Policy.

(c)      Exercise by Another. If another person wants to exercise this Option
after it has been transferred to him or her in accordance with the
transferability restrictions provided in the Plan, that person must prove to the
Company’s satisfaction that he or she is entitled to exercise this Option. That
person must also pay the exercise price (as described below) and any applicable
tax withholding due upon exercise of the Option (as described below).

(d)      Method of Payment. Payment of the exercise price is due in full upon
exercise of all or any part of the Option. Payment of the exercise price may be
made in cash or by check or in any other manner permitted in the Plan (except as
provided in the Appendix).

(e)      Termination. In the event of termination of your Continuous Service for
any reason other than Cause, you will be permitted to exercise the Option to the
extent vested at the time of termination for ninety (90) days following your
date of termination (except as provided in the Appendix); provided, however,
that if your termination is due to death or disability, or if you die within
ninety (90) days following your termination without “Cause”, the
post-termination exercise period is twelve (12) months (except as provided in
the Appendix); provided further that if your termination is for “Cause” as
defined in the Plan, you shall not be permitted to exercise the Option in any
respect. In each case, the date of the termination of your Continuous Service
shall be determined in accordance with Section 3(i) below. In addition, if your
Option is not exercisable during the applicable post-termination exercise period
solely because the shares of Common Stock issuable upon such exercise are not
then registered under the Securities Act and are not otherwise issuable under an
exemption from the registration requirements of the Securities Act, this Option
shall not expire until the earlier of the expiration date set forth above or
until it shall have been exercisable for an aggregate period of at least ninety
(90) days after the termination of your Continuous Service. You are responsible
for keeping track of these exercise periods following your termination of
Continuous Service for any reason. The Company will not provide further notice
of such periods.

2.      Responsibility for Taxes.    Except as otherwise provided in the
Appendix, the provisions of this Section 2 shall apply. You acknowledge that,
regardless of any action the Company or your employer (if different from the
Company) (the Company or your employer referred to hereinafter as the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related
withholding related to your participation in the Plan and legally applicable to
you (“Tax-Related Items”), the ultimate liability for all Tax-Related Items is
and remains your responsibility and may exceed the



--------------------------------------------------------------------------------

amount actually withheld by the Employer. You further acknowledge that the
Employer (1) makes no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Option, including the
grant, vesting or exercise of the Option, the subsequent sale of shares acquired
pursuant to such exercise and the receipt of any dividends; and (2) does not
commit to structure the terms of the grant or any aspect of the Option to reduce
or eliminate your liability for Tax-Related Items or achieve any particular tax
result. In particular, you acknowledge that this Option is exempt from
Section 409A of the U.S. Internal Revenue Code only if the exercise price per
share is at least equal to the “fair market value” per share of the Common Stock
on the grant date and there is no other impermissible deferral of compensation
associated with the Option. Further, if you have become subject to tax in more
than one jurisdiction between the date of grant and the date of any relevant
taxable event or tax withholding event, as applicable, you acknowledge that the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

Prior to exercise of the Option, you shall pay or make adequate arrangements
satisfactory to the Employer to satisfy all Tax-Related Items. In this regard,
you authorize the Employer or its respective agents, at their discretion, to
withhold all applicable Tax-Related Items from your wages or other cash
compensation paid to you by the Employer and/or from proceeds of the sale of the
shares. Alternatively, or in addition, if permissible under local law, the
Employer may, without your further consent, (1) sell or arrange for the sale of
shares that you acquire, to meet the withholding obligation for Tax-Related
Items, either through a mandatory sale arranged by the Company (on your behalf
pursuant to this authorization) or a voluntary sale (including permitting you to
enter into a “same day sale” commitment with a broker-dealer that is a member of
the Financial Industry Regulatory Authority), and/or (2) withhold in shares of
Common Stock issuable at exercise of the Option. Depending on the withholding
method, the Employer may withhold or account for Tax-Related Items by
considering applicable minimum withholding rates or other applicable withholding
rates, including maximum applicable rates, in which case you will receive a
refund of any over-withheld amount in cash and will have no entitlement to the
share equivalent. If the obligation for the Tax-Related Items is satisfied by
withholding in shares of Common Stock, then you will have no further rights,
title or interests in or to the number of shares of Common Stock that are held
back solely for the purpose of paying the Tax-Related Items, and you are deemed
to have been issued the full number of shares of Common Stock subject to the
vested exercised Option.

Finally, you shall pay to the Employer any amount of Tax-Related Items that the
Employer may be required to withhold as a result of your receipt or exercise of
the Option and your sale of the shares obtained pursuant to any exercise of the
Option that cannot be satisfied by the means previously described. The Employer
may refuse to honor the exercise and refuse to deliver the shares if you fail to
comply with your obligations in connection with the Tax-Related Items as
described in this section.



--------------------------------------------------------------------------------

3.      Nature of Grant.     In accepting the grant of the Option, you
acknowledge, understand and agree that:

(a)      the Plan is established voluntarily by the Company, is discretionary in
nature, and may be modified, amended, suspended or terminated by the Company as
provided in the Plan;

(b)      the grant of the Option and any other options or Awards under the Plan
is voluntary and occasional and does not create any contractual or other right
to receive future grants of options, shares, Awards or any other benefit or
compensation in lieu of future options, even if options have been granted in the
past;

(c)      all decisions with respect to future Awards, if any, will be at the
sole discretion of the Company;

(d)      your participation in the Plan shall not create a right to employment
or service or be interpreted as forming an employment or service contract with
the Company, your employer (if different than the Company) or any Affiliate and
shall not interfere with the ability of the Company, the employer or any
Affiliate to terminate your employment or service relationship at any time with
or without cause;

(e)      you are voluntarily participating in the Plan;

(f)      the Option is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Employer, and
that is outside the scope of your employment or service contract, if any;

(g)      the Option and the shares of Common Stock subject to the Option are not
intended to replace any pension rights or compensation;

(h)      the Option and any income derived therefrom is not paid in lieu of any
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy, end
of service payments, bonuses, long-service awards, life or accident insurance
benefits, pension or retirement benefits or similar payments;

(i)      for purposes of the Option, your Continuous Service will be considered
terminated as of the date determined by the Company in its sole discretion;

(j)      the future value of the shares underlying the Option is unknown and
cannot be predicted with certainty;

(k)      if the value of the underlying shares does not exceed the exercise
price upon exercise, the Option will have no value and if you exercise the
Option, the value of the shares acquired upon exercise may increase or decrease
in value, even below the exercise price;

(l)      you understand that should you die owning shares of Common Stock or the
Option, such shares or the Option may subject your estate to United States
federal estate taxes. You understand that you should seek your own tax advice
regarding this potential tax;



--------------------------------------------------------------------------------

(m)      you disclaim any entitlement to compensation or damages arising from
the termination of the Option, including as the result of termination of your
employment or other service relationship with the Employer (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where you are employed or providing services or the
terms of any employment or service agreement), or diminution in value of the
shares of Common Stock, and in consideration of the grant of the Option to which
you are not otherwise entitled, you hereby agree not to bring any claim against
the Company, the Employer and any Affiliate, irrevocably waive your ability, if
any to bring such claim, and release the Company, the Employer and any Affiliate
from any such claim that may arise;

(n)      the Plan and the Agreement set forth the entire understanding between
you, the Company, the Employer, and any Affiliate thereof regarding the
acquisition of the shares of Common Stock and supersedes all prior oral and
written agreements pertaining to the Option; and

(o)      the following provisions apply only if you are providing services
outside the United States:

  (i)      the Option and the shares of Common Stock subject to the Option, and
the value and income of same, are not part of normal or expected compensation or
salary for any purpose; and

  (ii)      neither the Company, the Employer nor any Affiliate shall be liable
for any foreign exchange rate fluctuation between your local currency and the
United States Dollar that may affect the value of the Option or of any amounts
due to you pursuant to the exercise of the Option or the subsequent sale of any
shares of Common Stock acquired upon exercise.

4.      Data Privacy.  You hereby explicitly, voluntarily and unambiguously
consent to the collection, use and transfer, in electronic or other form, of
your personal data as described in this Agreement by and among, as applicable,
the Company, the Employer and any Affiliate for the exclusive purpose of
implementing, administering and managing your participation in the Plan.

You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor (the “Personal Data”), for the purpose of
implementing, administering and managing the Plan. You understand that Personal
Data may be transferred to E*Trade Securities LLC or any other third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the United States or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You understand that you may request a list with the names and
addresses of any potential recipients of the Personal Data by contacting your
local human resources representative. You authorize the recipients to receive,



--------------------------------------------------------------------------------

possess, use, retain and transfer the Personal Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Personal
Data as may be required to a broker or other third party with whom you may elect
to deposit any shares of stock acquired upon exercise of the Option. You
understand that Personal Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that you may, at any time, view the Personal Data, request additional
information about the storage and processing of the Personal Data, require any
necessary amendments to the Personal Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing your local human
resources representative. If you do not consent or later seek to revoke your
consent, your employment status or service or career with the Employer will not
be adversely affected. You understand, however, that refusing or withdrawing
your consent may affect your ability to hold the Option and participate in the
Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.

5.      Governing Law and Venue.  The Option is governed by, and subject to, the
laws of the State of Delaware without resort to that State’s conflict of laws
rules. For purposes of litigating any dispute that arises directly or indirectly
from the relationship of the parties evidenced by this grant or the Agreement,
the parties hereby submit to and consent to the sole and exclusive jurisdiction
of the courts of the State of California and agree that such litigation shall be
conducted only in the courts of Santa Clara, California, or the federal courts
for the United States for the Northern District of California.

6.      Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to the Option granted hereunder or to
participation in the Plan (or future options or other equity awards that may be
granted under the Plan) by electronic means (including by filing documents
publicly at www.sec.gov or any successor website thereto) or to request your
consent to participate in the Plan by electronic means. You hereby consent to
receive such documents by electronic delivery and, if requested, agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
Electronic delivery may include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other delivery determined at the
Company’s discretion. You acknowledge that you may receive from the Company a
paper copy of any documents delivered electronically at no cost if you contact
the Company by telephone, through a postal service or electronic mail. You
further acknowledge that you will be provided with a paper copy of any documents
delivered electronically if electronic delivery fails; similarly, you understand
that you must provide on request to the Company or any designated third party a
paper copy of any documents delivered electronically if electronic delivery
fails. Also, you understand that your consent may be revoked or changed,
including any change in the electronic mail address to which documents are
delivered (if you have provided an electronic mail address), at any time by
notifying the Company of such revised or revoked consent by telephone, postal
service or electronic mail.



--------------------------------------------------------------------------------

7.      Severability.  The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

8.      Restrictive Legends.    The Common Stock issued under this Option shall
be endorsed with appropriate legends, if any, determined by the Company.

9.      Unsecured Obligation.    The Option is unfunded, and even as to any
vested portion, you shall be considered an unsecured creditor of the Company
with respect to the Company’s obligation, if any, to issue Common Stock pursuant
to this Agreement. You shall not have voting or any other rights as a
stockholder of the Company with respect to the Common Stock acquired pursuant to
this Agreement until such Common Stock is issued. Upon such issuance, you will
obtain full voting and other rights as a stockholder of the Company with respect
to the Common Stock so issued and held by you. Nothing contained in this
Agreement, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.

10.      Notices.  Any notices provided for herein or in the Plan shall be given
in writing to each of the other parties hereto and shall be deemed effectively
given on the earlier of (i) the date of personal delivery, including delivery by
express courier, (ii) the date that electronic notice is sent by you or
Shareholder Services (as applicable), in the case of notices provided by
electronic means, or (iii) the date that is five (5) days after deposit in the
United States Post Office (whether or not actually received by the addressee),
by registered or certified mail with postage and fees prepaid, addressed at the
following addresses, or at such other address(es) as a party may designate by
ten (10) days’ advance written notice to each of the other parties hereto:

 

COMPANY:

   Synopsys, Inc.    Shareholder Services    700 East Middlefield Road   
Mountain View, CA 94043    United States of America

PARTICIPANT:

   Your address as on file with the Company at the time notice is given

11.      Amendment.   This Agreement may be amended solely by the Company by a
writing (including in electronic form) which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment impairing your rights hereunder may be
made without your written consent. Without limiting the foregoing, the Company
reserves the right to change, by written notice (including in electronic form),
the provisions of this Agreement in any way it may deem necessary or advisable
to carry out the purpose of the grant as a result of any change in applicable
laws or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to rights relating to
that portion of the Award which is then subject to restrictions as provided
herein.



--------------------------------------------------------------------------------

12.      Governing Plan Document.  This Option is subject to all the provisions
of the Plan, the provisions of which are hereby made a part of this Agreement,
and is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the Plan. In
the event of any conflict between the provisions of this Agreement and those of
the Plan, the provisions of the Plan shall control. The Company shall have the
power to interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation, and application of the Plan as are consistent
therewith and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Board shall be final and binding
upon you, the Company, and all other interested persons. No member of the Board
shall be personally liable for any action, determination, or interpretation made
in good faith with respect to the Plan or this Agreement.

13.      Miscellaneous.

  (a)      The rights and obligations of the Company under this Agreement shall
be transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.

  (b)      All obligations of the Company under the Plan and this Agreement
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

  (c)      You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of this Option.

  (d)      You acknowledge and agree that you have reviewed this Agreement in
its entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting this Option and fully understand all provisions of this
Option.

  (e)      This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

  (f)      The Company is not providing any tax, legal or financial advice, nor
is the Company making any recommendations regarding your participation in the
Plan, or your acquisition or sale of the underlying shares of Common Stock. You
are hereby advised to consult with your own personal tax, legal and financial
advisors regarding your participation in the Plan before taking any action
related to the Plan.

  (g)      If you have received this or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

  (h)      Notwithstanding any provisions in this Agreement, the Option shall be
subject to any special terms and conditions set forth in any Appendix to this
Agreement for your



--------------------------------------------------------------------------------

country. Moreover, if you relocate to one of the countries included in the
Appendix, the special terms and conditions for such country will apply to you,
to the extent the Company determines that the application of such terms and
conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan. The Appendix constitutes part of this
Agreement.

  (i)      The Company reserves the right to impose other requirements on your
participation in the Plan, on the Option and on any shares of Common Stock
acquired under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan, and to require you to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.

* * * * * * * * * * * * * * *

Your signature below (or online acceptance, if applicable) indicates that you
have read this Notice of Grant of Stock Options and Option Agreement and agree
to be bound by the terms and conditions of the Plan and this Agreement. You
acknowledge receipt of, and understand and agree to, this Agreement, the Plan,
the related Plan prospectus, the Compensation Recovery Policy (if applicable to
you), the Company’s Section 16 Officer and Director Trading Procedures (if
applicable to you) and the Company’s Insider Trading Policy. You further
acknowledge that as of the grant date, the Agreement and the Plan set forth the
entire understanding between the Company and you regarding the award of the
Option and the underlying Common Stock and supersede all prior oral and written
agreements on that subject with the exception of (i) Awards previously granted
and delivered to you under the Plan, and (ii) if applicable to you (A) the terms
of any applicable Company change of control severance plan or provisions and
(B) the Compensation Recovery Policy.

* * * * *

Your signature below or online acceptance (where permitted) indicates that you
have read this Agreement (including any appendices hereto) and agree to be bound
by the terms and conditions of the Plan and this Agreement.

 

    SYNOPSYS, INC.       PARTICIPANT By:   LOGO [g608014ex10_26pg009.jpg]      

 

   

 

    Brian E. Cabrera       %%FIRST_NAME%-%     Title:       General Counsel &
Corporate Secretary       %%LAST_NAME%-%     Chief Ethics & Compliance Officer  
    Date:                          Date:   %%OPTION_DATE%-%                    
   



--------------------------------------------------------------------------------

Appendix

Synopsys, Inc. Notice of Grant of Stock Options and Option Agreement

This Appendix, which is part of the Notice of Grant of Stock Options and Option
Agreement, contains the additional terms and conditions of the Option that will
apply to Participants in the countries listed below. If you are a citizen or
resident of a country other than the one in which the you are currently working,
you transfer employment and/or residency to another country after the Award is
granted or you are considered a resident of another country for local law
purposes, the Company shall, in its sole discretion, determine to what extent
the terms and conditions included herein will apply under these circumstances.
Capitalized terms used but not defined herein shall have the same meanings
assigned to them in the Plan and/or the Agreement.

All Non-US Jurisdictions

Exercise, Including Upon Termination of Employment.  The following provision
supplements Section 1 of the Agreement:

Paying the exercise price by means of the surrender of other shares of Common
Stock is prohibited and not an available method of exercise.

Canada

There are no country-specific terms or conditions.

Finland

There are no country-specific terms or conditions.

France

Consent to Receive Information in English.  By accepting the Option, you confirm
having read and understood the Plan and Agreement, including all terms and
conditions included therein, which were provided in the English language. You
accept the terms of those documents accordingly.

En acceptant cette Option, vous confirmez avoir lu et compris le Plan and le
Contrat y relatifs, incluant leurs termes et conditions, qui ont été transmis en
langue anglaise. Vous acceptez les dispositions de ces documents en connaissance
de cause.

Germany

There are no country-specific terms or conditions.



--------------------------------------------------------------------------------

Hong Kong

Securities Warning.    The Option and any shares of Common Stock issued at
exercise of the Option do not constitute a public offering of securities under
Hong Kong law and are available only to employees and consultants of the Company
and its Affiliates. The Agreement, including this Appendix, the Plan and other
incidental communication materials have not been prepared in accordance with and
are not intended to constitute a “prospectus” for a public offering of
securities under the applicable securities legislation in Hong Kong, nor have
the documents been reviewed by any regulatory authority in Hong Kong. The Option
and any related documentation are intended only for your personal use and may
not be distributed to any other person. If you are in any doubt about any of the
contents of the Agreement, including this Appendix, or the Plan, you should
obtain independent professional advice.

Sale of Shares.  In the event the Option vests within six months of the grant
date, you agree that you will not sell any shares of Common Stock acquired upon
exercise prior to the six-month anniversary of the grant date.

Hungary

There are no country-specific terms or conditions.

India

Exercise, Including Upon Termination of Employment.  The following provision
supplements Section 1 of the Agreement:

Upon the exercise of the Option, any shares to be issued to you will be
immediately sold in a same-day sale transaction. In no case may you exercise and
hold Common Stock following the exercise of the Option. You agree that the
Company is authorized to instruct its designated broker to assist with the
mandatory sale of such shares (on your behalf pursuant to this authorization)
and you expressly authorize the Company’s designated broker to complete the sale
of such shares. You acknowledge that the Company’s designated broker is under no
obligation to arrange for the sale of the shares at any particular price. Upon
the sale of the shares, the Company agrees to pay you the cash proceeds from the
sale, less any brokerage fees or commissions and subject to any obligation to
satisfy Tax-Related Items.

Ireland

There are no country-specific terms or conditions.

Israel

Exercise, Including Upon Termination of Employment.  The following provision
supplements Section 1 of the Agreement:

To ensure compliance by the Employer with local tax laws, any shares issued to
you at exercise of the Option will be deposited into your captive brokerage
account at the Company’s designated broker and must be maintained in that
account until such shares are sold.



--------------------------------------------------------------------------------

Securities Law Exemption.    An exemption from the requirement to file a
prospectus with respect to the Plan has been granted to the Company by the
Israeli Securities Authority. Copies of the Plan and Form S-8 registration
statement for the Plan file with the United States Securities and Exchange
Commission are available free of charge upon request at your local HR
department.

Italy

Data Privacy.  The following provision replaces Section 4 of the Agreement:

You hereby acknowledge that your personal data is collected, used, processed and
transferred outside of the European Union, as described in this Agreement by and
among, as applicable, the Employer, the Company and any Affiliate for the
exclusive purpose of implementing, administering and managing your participation
in the Plan. You understand that the Employer and/or the Company hold certain
personal information about you, including, but not limited to, your name, home
address and telephone number, date of birth, national insurance number or other
identification number, salary, nationality, job title, any shares of Common
Stock or directorships held in the Company, details of all Options or other
entitlement to shares of Common Stock awarded, canceled, exercised, vested,
unvested or outstanding in your favor, for the purpose of implementing,
administering and managing the Plan (“Data”).

You are aware that providing the Company with the Data is necessary for the
performance of this Agreement and that your refusal to provide the Data would
make it impossible for the Company to perform its contractual obligations and
may impact your ability to exercise or realize benefits from the Option. Your
Data shall be accessible within the Company’s organization only by the persons
specifically charged with Data-processing operations and by the persons that
need to access the Data because of their duties and position in relation to the
performance of the contract. The Controller of personal data-processing is the
Company, with registered offices at 700 East Middlefield Road, Mountain View, CA
94043, U.S.A., and, pursuant to Legislative Decree no. 196/2003, its
representative in Italy is Synopsys Italia S.r.l. with registered offices at
Centro Direzionale Colleoni, Viale Colleoni 11 - Palazzo Sirio 3, 20041 Agrate
Brianza (MI), Italy.

You understand that Data will be transferred to E*Trade Securities LLC and/or to
such other stock plan service provider as may be selected by the Company, which
are assisting the Company with the implementation, administration and management
of the Plan and that Data may be transferred to certain other third parties
assisting in the implementation, administration and management of the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom you may elect to deposit any shares of Common Stock
acquired upon exercise of the Option. You understand that these recipients,
which may receive, possess, use, retain and transfer such Data for the
above-mentioned purposes, may be located in the United States, or elsewhere,
including outside of the European Economic Area, and that the recipient’s
country may have different data privacy laws and protections than your country.
The processing activity, including transfer of Data abroad, including outside of
the European Economic Area, as herein specified and pursuant to applicable laws
and regulations, does not require your consent thereto as the processing is
necessary to performance of contractual obligations related to the
implementation, administration and management of the Plan.



--------------------------------------------------------------------------------

You understand that Data-processing relating to the purposes above specified
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003. You
understand that Data will be held only as long as is required by the law or is
necessary to implement, administer and manage your participation in the Plan.
You understand that, pursuant to Article 7 of Legislative Decree No. 196/2003,
you have the right, without limitation, to access, delete, update, request the
rectification of your Data and cease, for legitimate reasons, the
Data-processing. Furthermore, you are aware that the Data will not be used for
direct marketing purposes. In addition, the Data provided can be reviewed and
questions or complaints can be addressed by contacting your local HR
representative.

Japan

There are no country-specific terms or conditions.

Korea

There are no country-specific terms or conditions.

Netherlands

There are no country-specific terms or conditions.

People’s Republic of China

Exercise, Including Upon Termination of Employment.  The following provision
supplements Section 1 of the Agreement:

Notwithstanding the specified twelve (12) month period for exercising the Option
following death or disability, in no event may the Option be exercised more than
six (6) months following termination of your Continuous Service.

Due to local requirements, upon the exercise of the Option, any shares to be
issued to you will be immediately sold in a same-day sale transaction. In no
case may you exercise and hold Common Stock following the exercise of the
Option. You agree that the Company is authorized to instruct its designated
broker to assist with the mandatory sale of such shares (on your behalf pursuant
to this authorization) and you expressly authorize the Company’s designated
broker to complete the sale of such shares. You acknowledge that the Company’s
designated broker is under no obligation to arrange for the sale of the shares
at any particular price. Upon the sale of the shares, the Company agrees to pay
you the cash proceeds from the sale, less any brokerage fees or commissions and
subject to any obligation to satisfy Tax-Related Items.

In addition, you understand and agree that, pursuant to local exchange control
requirements, you will be required to repatriate the cash proceeds from the
immediate sale of the shares issued upon



--------------------------------------------------------------------------------

the exercise of the Option to the PRC if you are a PRC national or are otherwise
determined to be subject to the requirements imposed by the State Administration
of Foreign Exchange as determined by the Company. You further understand that,
under local law, the sale proceeds will need to be repatriated through a special
exchange control account established by an Affiliate in the PRC and you hereby
consent and agree that any proceeds from the sale may be transferred to such
special account prior to being delivered to you. You further agree to comply
with any other requirements that may be imposed by the Company in the future in
order to facilitate compliance with exchange control requirements in the PRC.

You further understand and agree that the Company may distribute the proceeds of
the sale of shares either in U.S. dollars or in local currency. If the proceeds
are distributed in local currency, the Company is under no obligation to secure
any particular exchange conversion rate and there will be delays in converting
the cash proceeds to local currency due to exchange control restrictions. You
agree to bear any currency fluctuation risk between the time the shares are sold
and the time the cash proceeds are distributed to you through the special
account described above.

Singapore

There are no country-specific terms or conditions.

Sweden

There are no country-specific terms or conditions.

Switzerland

There are no country-specific terms or conditions.

Taiwan

There are no country-specific terms or conditions.

United Kingdom

Responsibility for Taxes.  The following provision supplements Section 2 of the
Agreement:

If you do not pay or the Company or the Employer does not withhold from you the
full amount of any income tax that you owe within ninety (90) days of the event
giving rise to the Tax-Related Items (the “Due Date”) or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003, the amount of any uncollected income tax will constitute a loan owed
by you to the Employer, effective on the Due Date. You agree that the loan will
bear interest at the then-current official rate of Her Majesty’s Revenue and
Customs (“HMRC”), it will be immediately due and repayable, and the Company or
the Employer may recover it at any time thereafter by any of the means referred
to in Section 2 of the Agreement. Notwithstanding the foregoing, if you are a
director or executive officer of the Company (within the meaning of
Section 13(k) of the U.S. Securities and Exchange Act of 1934, as amended), you
will not be eligible for such a loan to cover the income tax. In the event that
you are a director or



--------------------------------------------------------------------------------

executive officer and the income tax is not collected from or paid by you by the
Due Date, the amount of any uncollected income tax will constitute a benefit to
you on which additional income tax and national insurance contributions
(including the Employer’s Liability, as defined below) may be payable. You will
be responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for reimbursing
the Company or the Employer, as applicable, for the value of any employee
national insurance contributions due on this additional benefit, which the
Company or the Employer may recover at any time thereafter by any of the means
in Section 2 of the Agreement.

As a condition of participation in the Plan, you agree to accept any liability
for secondary Class 1 national insurance contributions (the “Employer’s
Liability”) which may be payable by the Company and/or the Employer in
connection with the Option and any event giving rise to Tax-Related Items.
Without prejudice to the foregoing, you agree to execute a joint election with
the Company (the “Joint Election”) prior to exercising the Option, the form of
such Joint Election being formally approved by HMRC and attached hereto as
Exhibit A, and any other consent or elections required to accomplish the
transfer of the Employer’s Liability to you. You further agree to execute such
other joint elections as may be required between yourself and any successor to
the Company and/or the Employer. You further agree that the Company and/or the
Employer may collect the Employer’s Liability by any of the means set forth in
Section 2 of the Agreement.

If you do not enter into a Joint Election prior to exercising the Option, if
approval of the Joint Election has been withdrawn by HMRC or if such Joint
Election is jointly revoked by you and the Company or the Employer, as
applicable, this Option shall, at the discretion of the Company, without any
liability to the Company or the Employer, not be exercisable and/or the Company
may choose not to issue or deliver any shares upon exercise of the Option.



--------------------------------------------------------------------------------

Exhibit A

(UK Participants)

PLEASE READ THE FOLLOWING IN ITS ENTIRETY

BEFORE ACCEPTING YOUR AWARD

SYNOPSYS, INC.

2006 EMPLOYEE EQUITY INCENTIVE PLAN

 

Important Note on the Joint Election to Transfer

Employer National Insurance Contributions

As a condition of your participation in the 2006 Employee Equity Incentive Plan,
you are required to enter into a joint election to transfer to you any liability
for employer’s national insurance contributions (the “Employer’s Liability”)
that may arise in connection with your award of stock options and/or restricted
stock units (together, the “Awards”), or in connection with future Awards that
may be granted to you by Synopsys, Inc. (the “Company”) under its 2006 Employee
Equity Incentive Plan (the “Joint Election”).

If you do not agree to enter into the Joint Election, the Awards will be
worthless, you will not be able to exercise the options or vest in the
restricted stock units, or receive any benefit in connection with the Awards, as
set forth in your Award Agreement.

By entering into the Joint Election:

 

  —  

you agree that any Employer’s Liability that may arise in connection with or
pursuant to the exercise or vesting of the Award, as applicable (and the
acquisition of shares of the Company’s common stock) or other taxable events in
connection with the Award will be transferred to you; and

 

  —  

you authorise the Company and/or your employer to recover an amount sufficient
to cover this liability by any method set forth in the relevant Award Agreement
and/or the Joint Election.

Indicating your acceptance of the Option Agreement and/or Restricted Stock Unit
Award Agreement, as applicable, indicates your agreement to be bound by the
terms of the Joint Election.

Please read the terms of the Joint Election carefully before accepting the
Option

Agreement and/or the Restricted Stock Unit Award Agreement and the Joint
Election.

PLEASE PRINT AND KEEP A COPY OF THIS ELECTION FOR YOUR RECORDS



--------------------------------------------------------------------------------

SYNOPSYS , INC.

2006 EMPLOYEE EQUITY INCENTIVE PLAN

(UK Participants)

FORM OF ELECTION TO TRANSFER THE EMPLOYER’S SECONDARY

CLASS 1 NATIONAL INSURANCE LIABILITY TO THE EMPLOYEE

 

1.

Parties

This Election is between:

 

  (A)

You, the individual who has obtained access to this Election (the
“Participant”), who is employed by one of the employing companies listed in the
attached schedule (the “Employer”) and who is eligible to receive stock options
(“Options”) and/or restricted stock units (“RSUs”) (each an “Award” and
together, the “Awards”) pursuant to the terms and conditions of the Synopsys,
Inc. 2006 Employee Equity Incentive Plan (the “Plan”), and

 

  (B)

Synopsys, Inc. of 700 East Middlefield Road, Mountain View, California 94043,
United States (the “Company”), which may grant Awards under the Plan and is
entering this Election on behalf of the Employer.

 

2.

Purpose of Election

 

2.1.

This Election relates to the Employer’s secondary Class 1 National Insurance
Contributions (the “Employer’s Liability”) which may arise on the occurrence of
a “Taxable Event” which gives rise to relevant employment income within section
4(4)(a) and/or paragraph 3B(1A) of Schedule 1 of the Social Security
Contributions and Benefits Act 1992 (“SSCBA”), including but not limited to:

 

  (i)

the acquisition of securities pursuant to the Awards (pursuant to section
477(3)(a) ITEPA); and/or

 

  (ii)

the assignment or release of the Awards in return for consideration (pursuant to
section 477(3)(b) ITEPA); and/or

 

  (iii)

the receipt of any other benefit in connection with the Awards other than a
benefit within (i) or (ii) above (pursuant to section 477(3)(c) ITEPA); and/or

 

  (iv)

post-acquisition events relating to the Awards or the securities acquired
pursuant to the Awards (within section 426 ITEPA); and/or

 

  (v)

post-acquisition events relating to the Awards or the securities acquired
pursuant to the Awards (within section 438 ITEPA).

In this Election, ITEPA means the Income Tax (Earnings and Pensions) Act 2003.



--------------------------------------------------------------------------------

2.2.

This Election is made in accordance with paragraph 3B(1) of Schedule 1 to SSCBA.

 

2.3.

This Election applies to all Awards granted to the Participant under the Plan on
or after May 22, 2009 up to the termination date of the Plan.

 

2.4.

This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of section 4B(2) of either the SSCBA, or the Social Security
Contributions and Benefits (Northern Ireland) Act 1992.

 

2.5.

This Election will not apply to the extent that it relates to relevant
employment income which is employment income of the earner by virtue of Chapter
3A of Part 7 of ITEPA (employment income: securities with artificially depressed
market value).

 

3.

The Election

The Participant and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability on the Taxable Event is hereby
transferred to the Participant. The Participant understands that by
electronically accepting this Election, he or she will become personally liable
for the Employer’s Liability covered by this Election.

 

4.

Payment of the Employer’s Liability

 

4.1.

The Participant and the Company acknowledge that the Employer is under a duty to
remit the Employer’s Liability to HM Revenue and Customs on behalf of the
Participant within 14 days after the end of the UK tax month during which the
Taxable Event occurs, or such other period of time, as prescribed. The
Participant agrees to pay to the Company and/or the Employer the Employer’s
Liability on demand, at any time on or after the Taxable Event and hereby
authorises the Company and/or the Employer to account for the Employer’s
Liability to HM Revenue and Customs.

 

4.2.

Without limitation to Clause 4.1 above, the Participant hereby authorises the
Company and/or the Employer to collect the Employer’s Liability from the
Participant at any time after the Taxable Event:

 

  (i)

by deduction from salary or any other payment payable to the Participant at any
time on or after the date of the Taxable Event; and/or

 

  (ii)

directly from the Participant by payment in cash or cleared funds; and/or

 

  (iii)

by arranging, on behalf of the Participant, for the sale of some of the
securities which the Participant is entitled to receive in respect of the
Awards; and/or

 

  (iv)

through any other method as set forth in the relevant Award agreement entered
into between the Participant and the Company.



--------------------------------------------------------------------------------

4.3.

The Company hereby reserves for itself and the Employer the right to withhold
the transfer of any securities to the Participant until full payment of the
Employer’s Liability is collected from the Participant.

 

5.

Duration of Election

 

5.1.

The Participant and the Company agree to be bound by the terms of this Election
regardless of whether the Participant is transferred abroad or is not employed
by the Employer on the date on which the Employer’s Liability becomes due. Any
reference to the Company, the Employer and/or the Participant shall include that
entity’s successors in title and assigns as permitted in accordance with the
terms of the Plan and Award agreement.

 

5.2.

This Election will continue in effect until the earliest of the following:

 

  (i)

such time as both the Participant and the Company agree in writing that it
should cease to have effect;

 

  (ii)

on the date the Company serves written notice on the Participant terminating its
effect;

 

  (iii)

on the date HM Revenue and Customs withdraws approval of this Election; or

 

  (iv)

on the date the Election ceases to have effect in accordance with its terms in
respect of any outstanding Awards granted under the Plan.

Acceptance by THE PARTICIPANT

The Participant acknowledges that by clicking on the “I accept” button where
indicated and from that date, the Participant agrees to be bound by the terms of
this Election as stated above.



--------------------------------------------------------------------------------

Acceptance by THE COMPANY

The Company acknowledges that by arranging for the scanned signature of an
authorised representative to appear on this Election, the Company agrees to be
bound by the terms of this Election as stated above.

 

LOGO [g608014ex10_26pg020.jpg]

 

Synopsys, Inc.

Brian E. Cabrera

General Counsel & Corporate Secretary

Chief Ethics & Compliance Officer



--------------------------------------------------------------------------------

SCHEDULE TO FORM OF ELECTION – EMPLOYING COMPANIES

   The employing companies to which this Election relates are:

 

   (1)

Synopsys (Northern Europe) Limited

 

Registered Office:  

100 Brook Drive

Green Park, Reading

RG2 6UJ

United Kingdom

Company Registration Number:   2642054 Corporation Tax District:   Oxon and
Bucks Area Corporation Tax Reference:   402 56090 10710 PAYE District:   East
Hampshire and Wight Area PAYE Reference:   581/S3033